******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  ALFRED MARULLI ET AL. v. WOOD FRAME
      CONSTRUCTION COMPANY, LLC
              (AC 35813)
                 Beach, Keller and Flynn, Js.
  Argued September 10—officially released December 16, 2014

 (Appeal from Superior Court, judicial district of
Middlesex, Holzberg, J. [judgment]; Aurigemma, J.
      [motion to establish debt, interest].)
John J. Carta, Jr., for the appellants (plaintiffs).
Sean E. Donlan, for the appellee (defendant).
                          Opinion

    KELLER, J. In this action arising from an arbitration
dispute, the plaintiffs, Alfred Marulli and Barbara Maru-
lli, appeal from the judgment of the trial court rendered
in favor of the defendant, Wood Frame Construction
Company, LLC. The plaintiffs claim that the court’s
judgment of April 23, 2013, which set forth the amount
owed by the plaintiffs to the defendant, including inter-
est and costs, should be set aside because (1) the court
lacked the authority to grant the defendant’s motion
for a written and signed judgment, and (2) the court’s
award of postjudgment interest was improper on sev-
eral grounds.1 We conclude that the court acted within
its authority when it granted the defendant’s motion,
but that it improperly awarded postjudgment interest
from the time of the arbitrator’s award. Accordingly, we
reverse the judgment only as it relates to the duration of
the award of postjudgment interest and remand the
case to the trial court for further proceedings consistent
with this opinion.
   The following undisputed facts and procedural his-
tory may be gleaned from the record. In the summer
of 2006, the defendant commenced arbitration proceed-
ings against the plaintiffs pursuant to a construction
contract that existed between the parties. The proceed-
ings took place before Michael F. Giordano, an arbitra-
tor appointed by the American Arbitration Association.
On December 12, 2007, Giordano awarded the defen-
dant $200,000 for breach of the contract.
   Thereafter, in January, 2008, the plaintiffs filed an
application in the Superior Court to vacate the award.
In February, 2008, the defendant filed an application to
confirm the award. On April 8, 2008, the court, Holzberg,
J., denied the application to vacate the award and
granted the application to confirm the award. On June
4, 2008, the court granted a motion to reargue brought
by the plaintiffs, and vacated the arbitration award. On
January 29, 2009, the court issued a memorandum of
decision in which it denied the defendant’s motion to
reconsider its June 4, 2008 decision, thereby reaffirming
the earlier ruling to vacate the award.
  The defendant appealed from the court’s decision to
this court, which reversed the judgment of the trial
court and remanded the case to the trial court ‘‘with
direction to render judgment granting the defendant’s
application to confirm the arbitration award and deny-
ing the plaintiffs’ application to vacate the award.’’ Mar-
ulli v. Wood Frame Construction Co., LLC, 124 Conn.
App. 505, 518, 5 A.3d 957 (2010), cert. denied, 300 Conn.
912, 13 A.3d 1102 (2011). On July 21, 2011, in response
to a motion brought by the defendant, the court, Holz-
berg, J., rendered judgment in accordance with this
court’s decision. Neither party appealed from the
court’s judgment.
   On April 4, 2013, more than twenty months after the
trial court rendered its judgment in accordance with
this court’s remand order, the defendant filed a motion
entitled ‘‘Motion to Establish Written and Signed Judg-
ment and Amount of Original Debt and Interest to Date,’’
in which it asked the court to ‘‘execute a written and
signed judgment of the total amount due at this time
to allow the defendant to pursue collection on this
judgment.’’ In its motion, the defendant set forth rele-
vant procedural history of the case and, inter alia, repre-
sented that ‘‘[p]ursuant to [General Statutes §] 31-3a2
the defendant is entitled to interest from the Judgment
amount of Two Hundred Thousand ($200,000.00) Dol-
lars from April 8, 2008, and as of April 7, 2013, the
amount of interest is One Hundred Thousand
($100,000.00) Dollars.’’ (Footnote added.) Also, the
defendant claimed that, in accordance with a previously
filed bill of costs, it was entitled to $454.13 in costs.
The defendant asserted that the parties had been unable
reach agreement on payment to the defendant of the
moneys owed pursuant to the judgment confirming the
arbitrator’s award and that ‘‘[a]ttempts by the defendant
to collect on the judgment have been denied and
delayed in part because the court file does not contain
a written, signed judgment and does not contain a total
amount owed to date.’’3 By way of written objection
filed April 16, 2013, the plaintiffs argued that the court
lacked the authority to grant the relief sought in the
defendant’s motion or to calculate damages.
   On April 23, 2013, the court, Aurigemma, J., granted
the defendant’s motion and expressly overruled the
plaintiffs’ objection thereto. The court’s dated and
signed order states: ‘‘The arbitration award was issued
on December 12, 2007, and awarded the defendant
herein, Wood Frame Construction Company, LLC, the
amount of $200,000, which included interest. General
Statutes § 37-3a permits the award of up to 10 percent
on judgment amounts. In Marulli v. Wood Frame Con-
struction Co., LLC, [supra, 124 Conn. App. 505], the
[Appellate Court] ordered this court to render judgment
granting the defendant’s application to confirm [the]
arbitration award.
  ‘‘The court awards interest pursuant to § 37-3a in the
amount of $107,232.38 (10 percent per annum from
December 13, 2007, through April 23, 2013). Interest
continues to accrue on the judgment amount of
$200,000 at the rate of $54.79 per diem.
  ‘‘The court awards costs of $454.13.
  ‘‘As of this date, the plaintiffs owe to the defendant
the amount of $307,686.51.’’
  The plaintiffs filed a motion to reargue the court’s
April 23, 2013 decision, which the court denied. This
appeal from the judgment of April 23, 2013, followed.
                             I
  First, the plaintiffs claim that the court lacked the
authority to grant the defendant’s motion for a written
and signed judgment. We disagree.
   Previously in this opinion, we have set forth the relief
sought by way of the defendant’s April 4, 2013 motion.
This relief included a written determination of the mon-
eys owed the defendant, including postjudgment inter-
est. As they did before the trial court, the plaintiffs
argue that in this proceeding incident to arbitration,
the court’s authority was confined by General Statutes
§ 52-417, which provides in relevant part: ‘‘At any time
within one year after an award has been rendered and
the parties to the arbitration notified thereof, any party
to the arbitration may make application to the superior
court . . . for an order confirming the award. The
court or judge shall grant such an order confirming
the award unless the award is vacated, modified or
corrected as prescribed in sections 52-418 and 52-419.’’
Additionally, the plaintiffs argue that the court
exceeded any authority it possessed either to enforce
its judgment confirming the arbitrator’s award by virtue
of General Statutes § 52-421 (b), or to modify or correct
the arbitrator’s award by virtue of General Statutes
§ 52-419.4 The plaintiffs contend that because the court
calculated damages and awarded interest, it exceeded
the authority conferred by statute, specifically, to enter
an order confirming the award.
   The plaintiffs have raised an issue related to whether
the court possessed the authority to grant the relief
occasioned by the defendant’s motion. ‘‘Any determina-
tion regarding the scope of a court’s subject matter
jurisdiction or its authority to act presents a question
of law over which our review is plenary. . . . Further,
to the extent that we are required to construe the mean-
ing of a court’s order or to determine the applicability
of a statutory provision, we also apply a plenary stan-
dard of review.’’ (Citation omitted; internal quotation
marks omitted.) Hogan v. Lagosz, 147 Conn. App. 418,
427, 84 A.3d 434 (2013).
   The defendant argues, and we agree, that the court
had the authority to take any action in enforcing its
judgment confirming the arbitrator’s award that it could
take in relation to any judgment rendered in a civil
action. Section 52-421 (b) provides in relevant part:
‘‘The judgment or decree confirming, modifying or cor-
recting an award shall be docketed as if it were rendered
in a civil action. The judgment or decree so entered
shall have the same force and effect in all respects as,
and be subject to all the provisions of law relating to,
a judgment or decree in a civil action; and it may be
enforced as if it had been rendered in a civil action in
the court in which it is entered. . . .’’ Although courts
generally have viewed arbitration proceedings as dis-
tinct from civil actions, ‘‘whether an arbitration pro-
ceeding is a civil action turns on the purpose for which
the legislature created the proceeding and the most
efficacious way to carry out that purpose. . . . [T]he
word action has no precise meaning and the scope of
proceedings which will be included within the term
. . . depends upon the nature and purpose of the partic-
ular statute in question. . . . What the legislature may
have intended to be a civil action for some purposes
may not be a civil action for others.’’ (Citation omitted;
internal quotation marks omitted.) Fishman v. Middle-
sex Mutual Assurance Co., 4 Conn. App. 339, 344, 494
A.2d 606, cert. denied, 197 Conn. 806, 807, 499 A.2d 57
(1985). This court has held that ‘‘under the plain lan-
guage of § 52-421 (b), the judgment confirming an arbi-
tration award, in all respects, is to be treated as a civil
judgment, having the same force and effect thereof.
General Statutes § 52-421 (b). Therefore, although the
proceedings themselves are not civil actions within the
meaning of title 52 [of our General Statutes], the judg-
ment rendered following those proceedings has the
same force and effect in all respects as . . . a judgment
. . . in a civil action . . . .’’ (Emphasis in original;
internal quotation marks omitted.) Doctor’s Associates,
Inc. v. Windham, 146 Conn. App. 768, 784, 81 A.3d
230 (2013).
    Contrary to the plaintiffs’ characterization of the
court’s order, the court did not engage in a process of
‘‘finding facts’’ or ‘‘computing damages . . . .’’ The
court relied on the damage award of the arbitrator,
which it previously had confirmed in its judgment of
July 21, 2011. It provided the defendant with a written
and signed order that set forth a total amount of dam-
ages owed to the defendant, including assessed costs5
and postjudgment interest. Following the rendering of
its judgment confirming the award, the court was
authorized to award interest pursuant to § 37-3a, which
expressly permits a trial court to award interest in ‘‘arbi-
tration proceedings . . . as damages for the detention
of money after it becomes payable. . . .’’ General Stat-
utes § 37-3a (a). The plaintiffs have not specifically chal-
lenged the court’s conduct in providing the parties a
written and signed order reflecting its determinations
in this regard. Accordingly, this claim fails.
                             II
  Next, the plaintiffs claim that the court’s award of
postjudgment interest was improper on several
grounds. First, the plaintiffs argue that the court
improperly awarded postjudgment interest without
conducting a hearing related thereto and that it ‘‘made
no findings of any kind which would support the award
of interest . . . .’’ Second, the plaintiffs argue that the
court improperly exercised its discretion by awarding
interest at a rate of 10 percent. Third, the plaintiffs
argue that an award of postjudgment interest was not
supported by the facts of the present case. Fourth, the
plaintiffs argue that, even if such an award was proper,
the court erroneously awarded interest from December
13, 2007. We agree with the plaintiffs only insofar as
they argue that the court erroneously awarded interest
from December 13, 2007.
  As set forth previously, the court, in calculating an
award of postjudgment interest under § 37-3a, stated
that interest at a rate of 10 percent per year accrued
on the judgment of $200,000 from December 13, 2007,
the day after the arbitrator issued its decision, until
April 23, 2013, the date on which the court granted
the motion at issue in the present appeal. The court
calculated a rate of interest that thereafter totaled
$54.79 per day. The record does not reflect that the
court held a hearing related to this matter.
  Before addressing the various arguments advanced
by the plaintiffs, we set forth some of the legal principles
germane to the claim. Section 37-3a (a) provides in
relevant part: ‘‘[I]nterest at the rate of ten per cent a
year, and no more, may be recovered and allowed in
civil actions or arbitration proceedings under chapter
909 [of our General Statutes] . . . as damages for the
detention of money after it becomes payable. . . .’’
  In Sosin v. Sosin, 300 Conn. 205, 244–45 n.25, 14 A.3d
307 (2011), our Supreme Court stated: ‘‘[A]lthough this
court has stated that the retention of funds must be
wrongful in order to trigger the provisions of § 37-3a,
the statute itself merely provides that interest may be
awarded for the detention of money after it becomes
payable. General Statutes § 37-3a. . . . Because the
case law interpreting § 37-3a has equated wrongful and
the withholding of funds without the legal right to do
so, and because a finding of wrongfulness in this con-
text does not require the trial court to assess blamewor-
thiness, requiring the trial court to find both that the
money was detained after it became payable and that
such detention was wrongful essentially would require
the trial court to make redundant findings.’’ (Citations
omitted; emphasis in original.)
   Expanding on its interpretation of § 37-3a in Sosin,
our Supreme Court, in DiLieto v. County Obstetrics &
Gynecology Group, P.C., 310 Conn. 38, 74 A.3d 1212
(2013), had occasion to further articulate the standard
to determine an award of interest under § 37-3a. The
court stated: ‘‘[I]nterest is authorized . . . when the
trial court determines, in its discretion, that considera-
tions of fairness and equity warrant such an award.’’
Id., 47. The court went on to explain: ‘‘[I]n the context
of § 37-3a, a wrongful detention of money, that is, a
detention of money without the legal right to do so,
is established merely by a favorable judgment on the
underlying legal claim, so that the court has discretion
to award interest on that judgment, without any addi-
tional showing of wrongfulness, upon a finding that
such an award is fair and equitable.’’ Id., 48–49. The
court observed that although relevant precedent had
deemed postjudgment interest payable following a
wrongful detention of money, ‘‘proof of wrongfulness
is not required above and beyond proof of the underly-
ing legal claim. . . . In other words, the wrongful
detention standard of § 37-3a is satisfied by proof of
the underlying legal claim, a requirement that is met
once the plaintiff obtains a judgment in his favor on
that claim.’’ (Citation omitted; internal quotation marks
omitted.) Id., 52.
  Beyond stating that an award of postjudgment inter-
est is discretionary upon a showing that money has
been detained after an adverse party has obtained a
judgment in its favor on that claim, the court stated
that interest is awarded under § 37-3a ‘‘when the court
determines that such an award is appropriate to com-
pensate the plaintiff for the loss of the use of his or
her money. Basically, the question is whether the inter-
ests of justice require the allowance of interest as dam-
ages for the loss of use of money. . . .
   ‘‘[Section 37-3a] does not identify the factors to be
considered by the trial court in exercising its discretion
under the statute. Accordingly, the court is free to con-
sider whatever factors may be relevant to its determina-
tion. Judicial discretion, however, is always a legal
discretion exercised according to the recognized princi-
ples of equity. . . . Such discretion . . . imports
something more than leeway in decision making and
should be exercised in conformity with the spirit of
the law and should not impede or defeat the ends of
substantial justice. . . .
   ‘‘Inherent [therefore] in the concept of judicial discre-
tion is the idea of choice and a determination between
competing considerations. . . . A court’s discretion
must be informed by the policies that the relevant stat-
ute is intended to advance. . . . As we have indicated,
regardless of whether a statute provides for mandatory
or discretionary postjudgment interest, the policy
behind any such provision is to compensate the success-
ful party for the loss of the use of the money that he
or she is awarded from the time of the award until
the award is paid in full.’’ (Citations omitted; internal
quotation marks omitted.) Id., 54–55.
                             A
   First, we address the plaintiffs’ argument that the
court’s award of postjudgment interest is improper
because the court did not conduct ‘‘a hearing’’ related
to postjudgment interest and failed to make required
findings incident to its award. The plaintiffs have not
drawn our attention to any authority for the proposition
that a court must conduct a hearing, whether eviden-
tiary or otherwise, before awarding interest under § 37-
3a, and our research has not revealed the existence of
any such authority.6 Moreover, the present situation
does not involve a claim related to the court’s denial
of a request for any type of hearing; although the plain-
tiffs filed an objection to the defendant’s request for
postjudgment interest, the record does not reflect that
the plaintiffs requested a hearing related either to the
defendant’s motion or to the plaintiffs’ written objection
related thereto.
   Moreover, having set forth the relevant considera-
tions pertaining to an award of postjudgment interest,
we are not persuaded that pertinent facts relevant to the
court’s exercise of discretion in awarding postjudgment
interest in the present case were not apparent from
the record itself. The plaintiffs have not attempted to
demonstrate the existence of any additional facts that
would have been relevant to the court in exercising its
discretion. The record before the court, which included
the arbitrator’s award, plainly reflected the procedural
history of the case, including the dates of and the nature
of the judgments that were relevant to a proper award.
The plaintiffs submitted a written objection to the
defendant’s motion in which they challenged in general
terms the court’s authority to grant the motion.
Although they were not precluded from doing so, they
did not, in the alternative, make any arguments concern-
ing a fair award of postjudgment interest or provide
the court with any written submissions that were mate-
rial to this issue.
  Additionally, the plaintiffs baldly assert that ‘‘the
court made no findings of any kind which would support
the award of interest, the amount and the date when
the wrongful detention began.’’ ‘‘A trial court must make
two determinations when awarding compensatory
interest under § 37-3a: (1) whether the party against
whom interest is sought has wrongfully detained money
due the other party; and (2) the date upon which the
wrongful detention began in order to determine the time
from which interest should be calculated.’’ (Internal
quotation marks omitted.) Marshall v. Marshall, 151
Conn. App. 638, 653, 97 A.3d 1 (2014).
   We note that ‘‘[t]he interpretation of a trial court’s
judgment presents a question of law over which our
review is plenary. . . . Effect must be given to that
which is clearly implied as well as to that which is
expressed.’’ (Citation omitted; internal quotation marks
omitted.) Sosin v. Sosin, supra, 300 Conn. 217. It is
reasonable to interpret the court’s order to reflect that
the amount of money at issue was the specific amount
of the arbitrator’s award, $200,000. Plainly, the court
awarded interest from the date following the arbitra-
tor’s award, December 13, 2007. The court unambigu-
ously relied on § 37-3a, referred to the procedural
history it deemed relevant to its decision, set forth a
rate of interest and explained the calculations incident
to its order. It does not appear on the face of the court’s
order that it failed to make the necessary findings sug-
gested by the plaintiffs. In any event, even if the court
failed to set forth the requisite findings, we would not
upset its order on this ground because the findings
underlying an award of interest under § 37-3a need not
be expressly made on the record. See id., 244 n.25,
citing Cecio Bros., Inc. v. Feldmann, 161 Conn. 265,
274–75, 287 A.2d 374 (1971), and Hartford Steam Boiler
Inspection & Ins. Co. v. Underwriters at Lloyd’s & Cos.
Collective, 121 Conn. App. 31, 63, 994 A.2d 262, cert.
denied, 297 Conn. 918, 996 A.2d 277 (2010).7
                            B
   Second, the plaintiffs argue that the court improperly
exercised its discretion by awarding interest at a rate
of 10 percent. The plaintiffs correctly assert that, under
§ 37-3a, the court may award a maximum rate of interest
of 10 percent per year, but it has discretion to apply a
lesser rate. See, e.g., Sosin v. Sosin, supra, 300 Conn.
246–47 n.26 (‘‘this court repeatedly has recognized that
the trial court has broad discretion under § 37-3a to
determine . . . the rate of interest [under § 37-3a]’’).
   In their scant analysis of this aspect of their claim,
the plaintiffs cite to precedent which stands for the
proposition that a court may award postjudgment inter-
est at a rate of 10 percent or less per year, and assert
that ‘‘[e]ven the rate of interest is something which the
trial court should not rubber stamp.’’ The plaintiffs have
not demonstrated, by reference to any facts in the
record or any aspect of the court’s order, that the court
misinterpreted § 37-3a or that the court’s order reflected
an abuse of discretion. Absent any indication in the
record, we decline to presume, as do the plaintiffs, that
the court applied the interest rate that it did because
it erroneously believed that it was obligated to do so.
See, e.g., Acadia Ins. Co. v. O’Reilly, 138 Conn. App.
413, 419, 53 A.3d 1026 (2012) (appellate court will not
presume error that is not apparent from record), cert.
denied, 308 Conn. 904, 61 A.3d 1097 (2013).
                            C
   Next, the plaintiffs argue that an award of postjudg-
ment interest was not supported by the facts of the
present case. The plaintiffs correctly acknowledge that
awarding postjudgment interest is a discretionary, equi-
table determination. The plaintiffs argue, however, that
the court did not make ‘‘any factual findings of wrong-
fulness . . . .’’ Further, they assert, as a general propo-
sition of law, but without any analysis under the facts
of this case, that money is not wrongfully withheld for
purposes of § 37-3a if the party against whom postjudg-
ment interest is sought has advanced nonfrivolous argu-
ments or has not otherwise acted in bad faith by
retaining the money at issue.
  Previously, in part II A of this opinion, we explained
that the court need not explicitly state findings in con-
nection with the granting of a request for postjudgment
interest. See Sosin v. Sosin, supra, 300 Conn. 244 n.25.
Furthermore, in our preliminary remarks in part II of
this opinion, we explained that an award of postjudg-
ment interest need not be supported by any type of
showing of blameworthiness or bad faith on behalf of
a party retaining money, but merely by proof of the
underlying legal claim—a requirement that is met once
the plaintiff obtains a judgment in his favor on that
claim. See DiLieto v. County Obstetrics & Gynecology
Group, P.C., supra, 310 Conn. 52. Accordingly, we reject
the arguments advanced by the plaintiffs that suggest
(1) that the court erroneously failed to set forth neces-
sary findings of ‘‘wrongfulness’’ and (2) that the award
of postjudgment interest was improper because, in the
plaintiffs’ view, the evidence demonstrated that they
set forth a nonfrivolous defense to the defendant’s
claims and, thus, they had not acted in bad faith or in
a blameworthy manner in retaining the money at issue.
                            D
   Finally, we address the plaintiffs’ argument that, even
if an award of postjudgment interest was proper in
this case, the court abused its discretion by awarding
interest from December 13, 2007. In a conclusory man-
ner in their brief to this court, they assert: ‘‘To award
postjudgment interest from the day after the notice of
the award by the arbitrator cannot, under any circum-
stance, be upheld.’’ Thereafter, the plaintiffs rely on
authority for the proposition that the court was obli-
gated to determine if and when retention of the money
at issue was wrongful, but that the court failed to make
factual findings in this regard.
   A closer discussion of the relevant procedural history
that we have discussed previously in this opinion is
warranted. The trial court awarded postjudgment inter-
est from December 13, 2007, thereby awarding interest
from the day after the arbitrator issued his decision in
favor of the defendant in the amount of $200,000. On
January 7, 2008, the plaintiffs seasonably filed an appli-
cation to vacate the arbitrator’s award of December
12, 2007. See General Statutes § 52-420. Thereafter, the
defendant, for its part, applied for an application to
confirm the award. Thus, the arbitrator’s award was
the subject of judicial review by the Superior Court
until January 29, 2009, at which time the court granted
the plaintiffs’ application to vacate the award. See Mar-
ulli v. Wood Frame Construction Co., LLC, supra, 124
Conn. App. 508. As a result of a successful appeal by
the defendant, on October 19, 2010, this court reversed
the January 29, 2009 judgment of the trial court vacating
the award. This court’s rescript stated: ‘‘The judgment
is reversed and the case is remanded with direction to
render judgment granting the defendant’s application to
confirm the arbitration award and denying the plaintiffs’
application to vacate the award.’’ Id., 518. It is undis-
puted, and the record reflects, that, on July 21, 2011,
the trial court rendered judgment in accordance with
this court’s remand order.
   Under § 37-3a (a), an award of postjudgment interest
may be awarded ‘‘for the detention of money after it
becomes payable. . . .’’ (Emphasis added.) The court
determined that the $200,000 became payable to the
defendant on December 13, 2007. There is no support
for the proposition that the arbitrator’s decision had
the status of an enforceable judgment immediately after
it was made, for the propriety of the arbitrator’s award
timely was disputed by the parties before the trial court,
which ultimately entered a binding judgment that
vacated the award. Postjudgment interest ‘‘shall be cal-
culated from the date of the final judgment to the date of
payment.’’ TDS Painting & Restoration, Inc. v. Copper
Beech Farm, Inc., 73 Conn. App. 492, 512, 808 A.2d
726, cert. denied, 262 Conn. 925, 814 A.2d 379 (2002).
Moreover, as a result of the defendant’s appeal, this
court did not modify the judgment of the trial court,
which vacated the award.8 Instead, this court, inter alia,
ordered the trial court to enter a new judgment confirm-
ing the arbitrator’s award. The trial court did so on July
21, 2011.
   The trial court was asked to consider an award of
postjudgment interest in April, 2013, and rendered judg-
ment that awarded interest on April 23, 2013. In
determining the appropriate date from which an award
of postjudgment interest may run in the present case,
in which an appeal has been taken, we are guided by
our Supreme Court’s analysis in Gary Excavating Co.
v. North Haven, 163 Conn. 428, 311 A.2d 90 (1972), a
decision brought to our attention by the defendant. The
parties in Gary arbitrated a contractual dispute. Id.,
429. The arbitrator awarded the plaintiff $150,000, but
the defendant obtained a judgment from the Superior
Court vacating the award. Id. Following a successful
appeal by the defendants in Gary, our Supreme Court
on March 2, 1971, directed the trial court to set aside
the judgment and ‘‘to render judgment confirming the
award.’’ (Internal quotation marks omitted.) Id. There-
after, the plaintiff moved to confirm the original award
in accordance with the remand order, and also claimed
an entitlement to interest on the award. Id., 429–30. On
December 3, 1971, the trial court rendered judgment in
accordance with the award, but declined to order the
payment of interest. Id., 430.
  After concluding that the trial court properly declined
to award interest because such an award was not part
of its remand order, the Supreme Court in Gary deter-
mined that it should order interest nunc pro tunc. Id.
The court went on to determine whether to order inter-
est from June 23, 1969, the date of the arbitrator’s origi-
nal award or from March 2, 1971, the date of its mandate
requiring the trial court to render judgment confirming
the award. Id. The court determined that the plaintiff
was entitled to interest ‘‘from the date of judgment on
the award’’ and that, under the facts of Gary, this was
the date that the Supreme Court released its opinion
mandating that the Superior Court render judgment
confirming the award. Id., 432. The court, therefore,
awarded interest from March 2, 1971, until the date of
payment. Id.
   As we seek to determine when the money at issue
in the present case became payable, it is appropriate
that we look to Gary, a case in which a reviewing court
mandated a new judgment. Gary, like the present case,
presented a circumstance in which a reviewing court
ordered the trial court to render judgment confirming
an arbitrator’s award. We are not presented with a case
in which the reviewing court modified the judgment of
the trial court.9 As we apply Gary to the present case,10
we observe that this court, in Marulli v. Wood Frame
Construction Co., LLC, supra, 124 Conn. App. 505, man-
dated a new judgment confirming the arbitrator’s award
in an opinion that was released on October 19, 2010.
In accordance with Gary, this is the first date on which,
pursuant to § 37-3a, the money at issue in the arbitra-
tor’s decision became payable. Accordingly, the court
properly could have awarded interest from October 19,
2010, until the date that payment is made.
  The judgment is reversed only with regard to the
duration of the award of postjudgment interest and the
case is remanded for further proceedings consistent
with this opinion. The judgment is affirmed in all
other respects.
      In this opinion the other judges concurred.
  1
     Although the statement of the issues in the plaintiffs’ brief appears to
set forth three distinct claims, we interpret the first and second claims
therein as describing the same claim, namely, a challenge to the court’s
authority to grant the defendant’s motion. Consistent with our interpretation,
the plaintiffs, in the body of their brief, analyzed these claims in a single
section before turning to an analysis of the propriety of the court’s postjudg-
ment interest award. Accordingly, our analysis is confined to the two claims
set forth herein.
   2
     We consider the defendant’s citation to § 31-3a, which does not have
any applicability to the present case, to be in error. Instead, General Statutes
§ 37-3a, on which the court relied and on which the defendant relies on
appeal, applies to the award of interest.
   3
     Among the items attached as exhibits to the defendant’s motion is a
copy of the arbitrator’s decision, a copy of a judgment lien filed by the
defendant concerning certain real property owned by the plaintiffs in Essex,
and an excerpt from the contract that existed between the parties.
   4
     The plaintiffs argue that, even if the defendant’s motion invoked the
court’s authority to confirm or to modify the award under § 52-419, pursuant
to General Statutes § 52-420, such motion was untimely because it was not
filed within thirty days of the issuance of the award. Because we conclude
that the motion invoked the court’s authority to enforce a civil judgment,
we need not address this aspect of the claim.
   5
     Although the plaintiffs do not specifically challenge the court’s order
insofar as it assessed costs, we observe that the court, pursuant to its
authority to enforce the judgment confirming the award, had the authority
to award costs pursuant to General Statutes § 52-257.
   6
     With regard to oral argument of motions in civil matters, our rules of
practice provide: ‘‘Oral argument is at the discretion of the judicial authority
except as to motions to dismiss, motions to strike, motions for summary
judgment, motions for judgment of foreclosure, and motions for judgment
on the report of an attorney trial referee and/or hearing on any objections
    7
      Additionally, to the extent that the plaintiffs suggest reversible error on
the basis of matters not articulated in the court’s order, we observe that
‘‘[i]t is the responsibility of the appellant to provide an adequate record for
review. The appellant shall determine whether the entire trial court record
is complete, correct and otherwise perfected for presentation on appeal.
. . .’’ Practice Book § 61-10. Additionally, ‘‘[t]his court does not presume
error on the part of the trial court; error must be demonstrated by an
appellant . . . .’’ (Internal quotation marks omitted.) Acadia Ins. Co. v.
O’Reilly, 138 Conn. App. 413, 419, 53 A.3d 1026 (2012), cert. denied, 308
Conn. 904, 61 A.3d 1097 (2013). The record does not reflect that the plaintiffs
availed themselves of their procedural right to seek from the trial court any
additional findings that they believed were necessary to its decision.
    8
      ‘‘[W]hen there is a rescript that modifies the judgment, postjudgment
interest is to run from the date of the original judgment. It should be as if
the correct judgment had been issued by the original trial court, with the
interest [under § 37-3a] running forward from that date.’’ (Emphasis added.)
Patron v. Konover, 43 Conn. App. 645, 652, 685 A.2d 1133 (1996), cert.
denied, 240 Conn. 911, 690 A.2d 400 (1997); see also Mazzotta v. Bornstein,
105 Conn. 242, 244–45, 135 A. 38 (1926); TDS Painting & Restoration, Inc.
v. Copper Beech Farm, Inc., supra, 73 Conn. App. 514.
    9
      See footnote 8 of this opinion.
    10
       We observe that, unlike the facts of Gary, the trial court’s determination
concerning interest is separate from its action on remand. There is no
argument that the trial court did not strictly comply with this court’s mandate
on remand from Marulli v. Wood Frame Construction Co., LLC, supra, 124
Conn. App. 505. As stated previously, the trial court, on July 21, 2011,
rendered judgment in accordance with this court’s remand order, and there
was no appeal from that judgment. The judgment at issue in this appeal,
awarding interest, was rendered some twenty months following that prior
judgment, and only after the defendant brought a motion in an effort to
enforce that prior judgment.